IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40625
                           Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

PETER TEAFF,

                                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                         (L-99-CR-1004-2)
                       --------------------
                         January 21, 2002
Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Peter       Teaff    (“Teaff”)   appeals   his

conviction for possession with the intent to distribute marijuana

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).        Teaff argues

that the evidence presented at his trial was insufficient to

support his conviction.

     The standard of review of the sufficiency of evidence to

support a conviction is “whether any reasonable trier of fact could

have found that the evidence established the essential elements of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                    1
the crime beyond a reasonable doubt.”       United States v. Ortega

Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     To prove possession with intent to distribute a controlled

substance, the government must establish beyond a reasonable doubt

that the defendant knowingly possessed contraband with the intent

to distribute it.   United States v. Mendoza, 226 F.3d 340, 345 (5th

Cir. 2000).   Possession may be “actual or constructive.”       Id.

Knowledge of possession can be proved by circumstantial evidence.

United States v. Rodriguez, 993 F.2d 1170, 1175 (5th Cir. 1993).

     Our review of the record satisfies us that the evidence

presented at Teaff’s trial was sufficient to establish that he

knowingly possessed the marijuana.    See United States v. Gibson,

963 F.2d 708, 710-11 (5th Cir. 1992); see also United States v.

Inocencio, 40 F.3d 716, 724-25 (5th Cir. 1994). Consequently,

Teaff’s conviction and sentence are

AFFIRMED.




                                  2